Appeal by defendant from a judgment of the Supreme Court, Richmond County, rendered December 4, 1974, convicting him of possession of weapons and dangerous instruments and appliances, as a felony, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. Questions of fact have not been raised or considered. It was error in the circumstances of this case to permit the witness called by the People in rebuttal to testify. Because of a misapprehension of defendant’s testimony on cross-examination, the trial court ruled that the proffered rebuttal testimony was proper. In fact, based upon a correct reading of defendant’s testimony on cross-examination, the rebuttal testimony was improper and its presentation to the jury greatly prejudiced defendant. Moreover, the trial court further erred in denying defense counsel’s requested charge regarding temporary possession of a weapon (People v Trucchio, 47 AD2d 934). Rabin, Acting P. J., Hopkins, Latham, Christ and Brennan, JJ., concur.